UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7736



MICHAEL ANTHONY ANDERSON,

                                            Plaintiff - Appellant,

          versus

DOCTOR PEELER; NURSE SCOTT; S. MURPHY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-1164-R)


Submitted:   February 7, 1996              Decided:   March 8, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Michael Anthony Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny Appellant's motion for discovery and

affirm on the reasoning of the district court. Anderson v. Peeler,
No. CA-95-1164-R (W.D. Va. Oct. 27, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2